Case 9:19-cr-80073-RLR Document 46 Entered on FLSD Docket 06/21/2019 Page 1 of 5

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA


                 Case No.: 19-CR-80073-ROSENBERG/REINHART


UNITED STATES OF AMERICA,


vs.

T. JONATHAN TURNER,
     a/k/a Jon Barri Brothers,
NORMAN M. STRELL, and
SCOTT P. STROCHAK,

                   Defendants.
                                             /

           UNITED STATES’ UNOPPOSED MOTION FOR A PROTECTIVE
           ORDER REGULATING DISCLOSURE OF DISCOVERY AND
                       SENSITIVE INFORMATION

       The United States of America, by and through the undersigned Assistant United

 States Attorney, pursuant to Rule 16(d)(1) of the Federal Rules of Criminal Procedure,

 respectfully moves for a Protective Order for appropriate protections against

 dissemination of the discovery materials and the sensitive information contained

 therein, which will be disclosed in the above-captioned matter. This sensitive

 information includes records containing personal information of the defendants and

 third parties, including the fraud victims, such as social security numbers, birth dates,

 addresses, bank routing and account numbers, credit card account numbers, and other

 personal information. The Government seeks protections that will not impede the

 defendants’ ability to prepare for their defense, but simply will protect against the

 improper dissemination or use of the sensitive information. The United States

 respectfully submits that the equities favor this Court placing reasonable limitations

                                             1
Case 9:19-cr-80073-RLR Document 46 Entered on FLSD Docket 06/21/2019 Page 2 of 5
 on the way the defense may use the sensitive information in the discovery materials.

                           INTRODUCTION & RELIEF SOUGHT

      This case involves allegations that the defendants participated in a bank fraud

scheme that involved the use of dozens of account numbers. Given the number of individuals

involved in this offense, it is not practical for the Government to redact all sensitive

information from the voluminous documents that will be provided to the defense as part of

discovery. In an attempt to properly protect this sensitive information belonging to victims

and other third parties in the discovery materials, the Government proposes that the

following restrictions be placed on that information:

        1. Counsel of record for the defendants shall hold the discovery materials in

 strict confidence, disclosing this information to his client, office staff, investigators,

 and/or witnesses (including any experts) only to the extent they believe is necessary

 to assist in the defense of this matter.

        2. Counsel of record for the defendants shall advise any person to whom the

 discovery materials are disclosed, including the defendants, that, pursuant to the

 attached Protective Order (Exhibit A), the information must be held in strict

 confidence and the recipient may not make any use of, nor further disclose or

 disseminate the information.

        3. Counsel will not reproduce the digital media which contain the Government’s

 unredacted discovery, and will only disclose information contained thereon as

 authorized by the attached Protective Order (Exhibit A). If defense counsel wishes to

 make particular documents available to anyone in paper form, defense counsel shall

 ensure these documents are redacted to ensure that any and all sensitive information

 is not susceptible to misuse or abuse.
                                              2
 Case 9:19-cr-80073-RLR Document 46 Entered on FLSD Docket 06/21/2019 Page 3 of 5
        4. The proposed Protective Order (Exhibit A) is reasonable and properly

  balances the defendants’ ability to prepare for his defense with protecting against the

  improper dissemination or use of sensitive information. Therefore, the United States

  is requesting that the Court enter the attached Protective Order (Exhibit A).

                         ANALYSIS AND MEMORANDUM OF LAW

      A trial court “can and should, where appropriate, place the defendant and his counsel

under enforceable orders against unwarranted disclosure of the material which they may

be entitled to inspect.” Alderman v. United States, 394 U.S. 165, 185 (1969). In fact, Federal

Rule of Criminal Procedure 16(d)(1) permits a court to deny, restrict, or defer pre-trial

discovery when a party can demonstrate the need for these types of actions. See FED. R.

CRIM. P. 16(d)(1). The government does not seek to delay, deny, or restrict the disclosure of

information which Rule 16 or the Standing Discovery Order requires. See, e.g., United States

v. Fischel, 686 F.2d1082, 1090 (5th Cir. 1982) (“[d]iscovery in criminal cases is narrowly

limited [and] makes no provision for the production of the names and addresses of

witnesses”). Instead, the Government only seeks to facilitate discovery, while protecting

against the improper disclosure or use of any individual’s identification or other sensitive

information. The proposed Protective Order, attached as Exhibit A, would have no effect on

the defendants’ ability to prepare his defense and would properly protect the personal

identification information of third parties and the defendants.

        “Discovery, whether civil or criminal, is essentially a private process because the

  litigants and the courts assume that the sole purpose of discovery is to assist trial

  preparation. That is why parties regularly agree, and courts often order, that discovery

  information will remain private.”     United States v. Anderson, 799 F.2d 1438, 1441

  (11th Cir. 1986). It is entirely appropriate for any protective order to strictly require

                                              3
Case 9:19-cr-80073-RLR Document 46 Entered on FLSD Docket 06/21/2019 Page 4 of 5
 that the purpose of discovery is trial preparation and that sensitive information

provided pursuant to the order is to be used only for that purpose. See United States v.

Gangi, No. 97 CR 1215(DC), 1998 WL 226196 at *4 (S.D.N.Y. May 4, 1998) (ordering

that information disclosed under protective order “[s]hall be used only by defendant and

their counsel solely for purposes of this action”); United States v. Salemme, 978 F. Supp.

386, 390 (D. Mass. 1997) (requiring government to make certain disclosures and

ordering that those disclosures be used “solely for the purpose of litigating matters in

this case”).

       The defendants have no objection to this motion for Protective Order. Because

the defendants have no objection, the parties do not request a hearing on this motion.

       WHEREFORE, the United States of America respectfully moves this Court to

issue the proposed Protective Order.

                                       Respectfully submitted,

                                       ARIANA FAJARDO ORSHAN
                                       UNITED STATES ATTORNEY

                                       s/LOTHROP MORRIS
                                       By: LOTHROP MORRIS
                                       ASSISTANT U.S. ATTORNEY
                                       Florida Bar # 0095044
                                       500 Australian Avenue, Suite 400
                                       West Palm Beach, FL 33401
                                       (561) 820-8711
                                       (561) 820-8777 (FAX)
                                       LOTHROP.MORRIS@USDOJ.GOV




                                            4
Case 9:19-cr-80073-RLR Document 46 Entered on FLSD Docket 06/21/2019 Page 5 of 5
                            Certificate of Service

      I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing
with the Clerk of the Court using CM/ECF.

                                 S/ LOTHROP MORRIS
                                 LOTHROP MORRIS
                                 ASSISTANT UNITED STATES ATTORNEY




                                          5
